UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


NICKY JOE HIGNIGHT, #10962-078                    §
                                                  §
versus                                            §    CIVIL ACTION NO. 4:16-CV-838
                                                  §    CRIMINAL ACTION NO. 4:14-CR-129(04)
UNITED STATES OF AMERICA                          §

                                     ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that

Movant’s Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (#1)

pursuant to 28 U.S.C. § 2255 should be denied. Movant has filed objections.

         Movant brings two claims. He initially alleges that his attorney was ineffective for failing

to file a notice of appeal. To prove that his attorney was ineffective, Movant must show (1) that

his attorney’s performance was deficient, and (2) that deficient performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). The record reveals that counsel

discussed an appeal with Movant after he was sentenced, and Movant signed a statement

instructing his attorney not to file an appeal. The claim lacks merit since the record conclusively

shows that he did not ask his attorney to file a notice of appeal. Harper v. United States, 354 F.

App’x 151, 152 (5th Cir. 2009). Moreover, Movant cannot show harm since he subsequently

timely filed a pro se notice of appeal.

         Movant is also challenging his sentence. He argues that he no longer meets the criteria to

be classified as a career offender under the United States Sentencing Guidelines. In support of the

claim, he cites Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551 (2015), Mathis v. United
States, 579 U.S. ___, 136 S. Ct. 2243 (2016), United States v. Tanksley, 848 F.3d 347 (5th Cir.

2017), and United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016).

       Johnson and its progeny concern whether a defendant may be sentenced under the Armed

Career Criminal Act. The United States Supreme Court provided the following analysis in

declining to extend Johnson to the sentencing guidelines:

       At the time of petitioner’s sentencing, the advisory Sentencing Guidelines included
       a residual clause defining a “crime of violence” as an offense that “involves
       conduct that presents a serious potential risk of physical injury to another.” United
       States Sentencing Commission, Guidelines Manual § 4B1.2(a)(2) (Nov. 2006)
       (U.S.S.G.). This Court held in Johnson v. United States, 576 U.S. ___, 135 S. Ct.
       2551, 192 L.Ed.2d 569 (2015), that the identically worded residual clause in the
       Armed Career Criminal Act of 1984 (ACCA), 18 U.S.C. § 924(e)(2)(B), was
       unconstitutionally vague. Petitioner contends that the Guidelines’ residual clause
       is also void for vagueness. Because we hold that the advisory Guidelines are not
       subject to vagueness challenges under the Due Process Clause, we reject
       petitioner’s argument.

Beckles v. United States, 580 U.S. ___, 137 S. Ct. 886, 890 (2017). In light of Beckles, Movant’s

challenge to his classification as a career offender under the sentencing guidelines lacks merit. He

has not shown that he is entitled to relief with respect to his sentence.

       In his objections, Movant argues that his attorney was ineffective in not challenging his

designation as a career offender. Counsel, however, had no basis for challenging the designation.

Counsel was not required to make frivolous or futile motions or objections. Johnson v. Cockrell,

306 F.3d 249, 255 (5th Cir. 2002); Koch v. Puckett, 907 F.2d 524, 527 (5th Cir. 1990).

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that




                                                 2
the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

          .
party not previously ruled upon are DENIED.
          SIGNED at Beaumont, Texas, this 7th day of September, 2004.

         SIGNED at Plano, Texas, this 15th day of February, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               3
